Citation Nr: 9911420	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating  for a right hand 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for neuropathy of the 
left groin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that in his notice of disagreement, received 
in June 1997, the veteran requested that his claim be 
reviewed by a hearing officer.  The Board finds that this 
request likely amount to a request for an RO hearing.  The 
veteran's VAF-9, received in September 1997, shows that he 
did not request a hearing before the Board, however, he did 
not indicate that he no longer wished for a local hearing.  
The version of this form used by the veteran contains no 
provision to request a local RO hearing.  The Board concludes 
that the veteran requested a local hearing, and such hearing 
has not been conducted.

Therefore, this claim is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
local RO hearing.  He should be notified 
of such hearing and be given to 
opportunity to provide testimony on his 
behalf.

Upon completion of the above described item the RO should 
review the veteran's claims.  If the result remains adverse, 
the RO should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









